AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER26, 2008 Registration No.333-86722 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment to FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 THE LACLEDE GROUP, INC. (Exact name of registrant as specified in its charter) Missouri 74-2976504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MARK C. DARRELL OR MARY C. KULLMAN 720 Olive Street
